Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20190068145).
Regarding claims 1 and 12, Lee (Figs. 1, 3 and 6) discloses a signal amplifier comprising: a first and second differential common-source amplifier (131 and 121) having common differential input nodes (RXP and RXN)) and common differential output nodes (OUT and OUTB) configured such that a differential input signal applied at the common differential input nodes is amplified to a differential output signal at the common differential output nodes with a fixed gain by the first differential common-source amplifier and by the fixed gain with an opposite sign by the second differential common-source amplifier; and a switching circuitry (200, which corresponds with transistors (m0 and m4 of Figure 3) configured to activate the first differential common-source amplifier and deactivate the second differential common-source amplifier to amplify the differential input signal by the fixed gain, and to activate the second differential common-source amplifier and deactivate the first differential common-source amplifier to amplify the differential input signal by the fixed gain with the opposite sign.  
Regarding claims 2 and 13, wherein the switching circuitry comprises a first switch (m4) configured to connect a source node of the first differential common-source amplifier (131) with a first supply node of a voltage supply when activating the first differential common-source amplifier, and a second switch (m0) to connect a source node of the second differential common-source amplifier (121) with the first supply node when activating the second differential common-source amplifier.  
Regarding claims 3 and 14, wherein the first switch (m4) is further configured to connect the source node of the first differential common-source amplifier (131) with a second supply node of the voltage supply when activating the second differential common source amplifier, and wherein the second switch (m0) is further configured to connect the source node of the second differential common-source amplifier (121) with the second supply node of the voltage supply when activating the first differential common-source amplifier.  
Regarding claim 4, wherein FET/MOS switches (m0 and m4) operable as inverter switches.
Regarding claim 5, wherein the first supply node is a common ground node.  
Regarding claims 6, 9 and 11, the plurality of sign switching circuitries (S1-S4) connected in parallel (S1 and S3; S2 and S4) such that the differential output signals of the respective sign switching circuitries contribute to the analog output signal.  
Regarding claim 7, wherein the common differential output nodes (OUT, OUTP) of the respective sign switching circuitries are connected together, thereby forming differential output nodes of the variable gain circuitry for outputting the analog output signal.  

Allowable Subject Matter
Claims 8 and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 calls for, further comprising a decoding circuitry configured to decode the configurable positive or negative gain to sign switching commands for the respective sign switching circuitries.  
Claim 10 calls for, wherein the one or more sign switching circuitries and the one or more variable gain circuitries are configured to switch a sign of an in-phase (I) and/or quadrature-phase (Q), portion of the input signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843